Freedman, J.
Defendant’s request, for permission to go to the jury upon the question whether it was agreed between the defendant and Hr. Gamble that the instrument in suit should be paid in blew York city, was properly denied, for the reason that the court was not bound to submit this ques*415tion to the jury in the face of Gamble’s uncontradicted and unimpeached denial of any such agreement. And the jury having found, by their special verdict, that the erasures in the note were made before its execution, the main question now before me, and relating to the merits, is as to the correctness of the direction of a verdict for the full amount claimed by plaintiffs. The learned judge who presided at the trial had previously, and I think correctly, held that the instrument sued on was a promissory note, and that as such it was negotiable and transferable by indorsement. He had also held, and I again agree with him, that the plaintiffs were not to be regarded as having any better rights on the paper than the payee, because they took it after maturity and as collateral security merely for a prior indebtedness, and, therefore, took it subject to the same defenses which defendant might have set up against Gamble, if the action had been brought by him. But he seems to have overlooked the fact that the uncontradicted testimony of the defendant showed that Gamble himself had taken the note as collateral security merely for the repayment of a loan. This evidence was not only competent, but was received without objection. Any instrument, although absolute on its face, may be shown by parol to be a security only (Van Pelt agt. Otter, 2 Sweeny, 202, and cases there cited.) This being so, plaintiffs could not rightfully recover anything beyond the extent of Gamble’s interest, which amounted to the sum of $6,000 in gold and interest ; and under the decisions of the United States supreme court in Bronson agt. Rodes (7 Wall., 229), Butler agt. Horwitz (7 id., 258), and Trebilcock agt. Wilson (12 id., 687), and the decision of this court in Quinn agt. Lloyd (1 Sweeny, 253), the verdict, as the case then stood, should have been directed for that amount only, payable in gold coin, with interest thereon, at the rate specified in the note, also payable in gold. A modification of the verdict to that exent might possibly, even now, be ordered as a condition for refusing a new trial, were it not that up to this time defendant’s statement, that *416the note represents merely a collateral security for the repayment of a loan of $6,000 in gold, is the only evidence before the court as to the said note being something different from what, upon its face, it purports to be; that such evidence was given at a time when plaintiffs were unprepared to meet it, and that it is capable of being contradicted by Gamble on another trial.
This being so, and the irregularities in the submission of the case to the jury being also of sufficient weight to call for a new trial, plaintiff’s exceptions must be sustained, and a new trial ordered, with costs to defendant to abide the event.